Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted August 28, 2022, wherein claim 3 is amended and new claims 19-23 are introduced.  This application is a continuation of US application 15/554738, now US patent 10821125, filed August 31, 2017, which is a national stage application of PCT/EP2016/054614, filed March 4, 2016, which claims benefit of foreign application EP15157724.4, filed March 5, 2015.
Claims 2-5, 8, 10, 14, and 18-23 are pending in this application.
Claims 2-5, 8, 10, 14, and 18-23 as amended are examined on the merits herein.

Priority
The disclosure of foreign application EP15157724.4 has been fully considered and is not seen to provide written description for the subject matter of claims 2-5, 8, 10, 14, and 18-23.  Specifically, these claims are directed to a method comprising administering to an infant or young child a composition comprising at least one fucosylated oligosaccharide but no N-acetylated oligosaccharides.  By contrast the disclosure of EP15157724.4 states that the invention is a composition comprising at least one fucosylated oligosaccharide and at least one N-acetylated oligosaccharide, and does not disclose or suggest any composition not including a N-acetylated oligosaccharide.  Therefore the effective filing date of the present claims is the filing date of PCT/EP2016/054614, March 4, 2016.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 10, 14, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (PCT international publication WO2015/065194, reference of record in previous action) in view of Talachian et al. (Reference of record in previous action)
	The claimed invention is directed to a method of treating colics in an infant or young child delivered by cesarean section comprising administering to the infant or young child a composition comprising at least one fucosylated oligosaccharide in a specific concentration.  Dependent claims 3-5 further define the fucosylated oligosaccharide as being 2’-fucosyllactose.  Dependent claims 6-8 further define the amount of the fucosylated oligosaccharide in the composition.  Dependent claim 10 further specifies that the composition contains a probiotic microorganism.  Dependent claim 14 further defines the composition as being in a particular physical form defined as one of a number of infant foods.  
	Ludwig et al. discloses administering a partly fermented infant formula comprising nondigestible oligosaccharides to an infant to reduce the instance of colics and crying episodes. (p. 2 lines 6-29) In a further embodiment the composition contains the probiotic bacterium Streptococcus thermophilus, (p, 8 lines 19-25) as well as Bifidobacterium breve. (p. 1 lines 13-17) Nondigestible oligosaccharides are preferably selected from a group including various fucosylated oligosaccharides including 2’-fucosyllactose. (p. 11 lines 16-27) While a few of the oligosaccharides mentioned are N-acetylated (e.g. lacto-N-fucopentaose or disialyllacto-N-tetraose) the compositions do not require these oligosaccharides, nor are they particularly preferred, and most embodiments of these compositions would not include one of these oligosaccharides.  The disclosed infant formula comprises 0.5-20% total non-digestible oligosaccharide by dry weight, or 0.5-20g per 100g, which encompasses the ranges recited in claims 2, 8, and 19-23.
While Ludwig et al. does not specifically recite the exact ranges of 0.55-1.05, 0.69-0.87, 0.59-0.9, 0.62-0.87, 0.62-0.77, 0.73-0.87, or 0.86 g/100g of the composition on a dry weight basis, as recited in independent claim 2 and dependent claims 6-8, these ranges fall within the broader range of 0.1-3 g/100g described by Sprenger et al.  According to MPEP 2144.05(I), when a claimed range overlaps or lies inside a range described in the prior art, a prima facie case of obviousness exists.  Furthermore while the preferred ranges described by Ludwig et al. (e.g. 2.0-7.5%) are higher than those recited in the present claims, Ludwig et al. discloses that the composition preferably includes two or more nondigestible oligosaccharides.  Therefore one of ordinary skill in the art would have understood that each individual oligosaccharide (e.g. 2’-fucosyllactose) would be present in an amount lower than the total range of 2.0-7.5%.
Ludwig et al. further does not specifically describe a method wherein the infant being treated was delivered by C-section.  However Talachian et al. discloses a study of a population of infants suffering from infantile colic. (p. 4662 right column second paragraph) A subset of the colicky group were delivered by cesarean section. (p. 4664 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the fermented compositions described by Ludwig et al. to a colicky infant who had been delivered by C-section.  One of ordinary skill in the art would have seen the disclosure of Ludwig et al. as suggesting using this composition for treating any infant suffering from colic, including those born by C-section, which is a relatively large population of infants.  While Talachian does not specifically disclose an association between colic and cesarean delivery, such an association is not necessary for a finding of prima facie obviousness, and the facts of record do not support any conclusion that the claimed method is unexpectedly effective in treating colic in cesarean-delivered infants as opposed to vaginally delivered infants.
With respect to new claim 18, this claim requires that the fucosylated oligosaccharide be the only human milk oligosaccharide in the composition.  The discussion of oligosaccharides on pp. 11-12 of Ludwig does describe mixtures of multiple oligosaccharides as being preferred.  However, most of the oligosaccharides listed at the bottom of p. 11, as well as the preferred galacto- and fructo- oligosaccharides recited on p. 12 are not human milk oligosaccharides.  As is the case with N-acetylated oligosaccharides in particular, Ludwig does not particularly require or suggest that two or more of the oligosaccharides included be human milk oligosaccharides.  Therefore in practicing the invention described by Ludwig et al., one of ordinary skill in the art would have produced embodiments comprising both a fucosylated oligosaccharide such as fucosyllactose and another oligosaccharide such as galactooligosaccharide or fructooligosaccharide that is not a human milk oligosaccharide.
For these reasons the invention taken as a whole is prima facie obvious.
Response to Arguments:  Applicant’s arguments, submitted August 22, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the specification, particularly figures 1A, 1B, and 2, discloses evidence of unexpected results.  Specifically, Applicant argues that infants fed with the claimed human milk oligosaccharides displayed fewer hard stools and less colic than ones fed a control formulation.  There are three reasons this is not convincing.  Firstly, the claims as written are specifically directed to a method comprising administering a composition of fucosylated oligosaccharide without any N-acetylated oligosaccharides, while the data presented concern infants treated with a mixture of 2’-fucosyllactose and lacto-N-neotetraose. (see example 2 on pp. 29-30 of the specification) Therefore it is unclear whether these results would apply to supplementation with just 2’-fucosyllactose as would be required by the present claims.  Secondly, the result presented in figure 4 is not unexpected based on the disclosure of Ludwig et al., particularly p. 2 lines 6-14 which states that administering non-digestible oligosaccharides to infants reduces the incidence of colics and crying episodes.  While Ludwig does not disclose results specific to infants delivered by C-section, the present application does not actually disclose any correlation between cesarean delivery and colic, or any unexpected benefit in the treatment of colic by the claimed method in cesarean-delivered infants as opposed to vaginally-delivered infants.  Therefore this result in particular is definitely not unexpected.  Finally, with respect to the effect on stool consistency, the claims as written are not directed to a method of treating infants suffering from hard stools.  Therefore the results of figures 2A and 2B are not commensurate in scope with the claimed invention, since most infants did not display hard stool and would not benefit from this effect.
In addition, Applicant argues that example 3 on pp. 30-32 of the specification discloses unexpected benefits for the inclusion of 2’-fucosyllactose in an infant formula.  However, this example does not disclose any actual results of the study.  In addition, the study population does not appear to be divided between cesarean- and vaginally- delivered infants and therefore would not suffice to show any unexpected benefit to the treatment of the population of cesarean-delivered infants.  Finally, the Lactogen formula described in groups CF and EF is not further characterized, meaning that it is unclear whether or not the “EF” regimen described in this study is a formula lacking N-acetylated oligosaccharides as required by the present claims.
For these reasons the rejection is deemed proper and maintained.

The following new grounds of rejection are introduced:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al. (WO2016/065324, reference included with PTO-892)
	The claimed invention is directed to a method of treating colics in an infant or young child delivered by cesarean section comprising administering to the infant or young child a composition comprising at least one fucosylated oligosaccharide in a specific concentration.  Dependent claims 3-5 further define the fucosylated oligosaccharide as being 2’-fucosyllactose.  Dependent claim 10 further specifies that the composition contains a probiotic microorganism.  Dependent claim 14 further defines the composition as being in a particular physical form defined as one of a number of infant foods.  Dependent claim 16 further specifies that the composition does not include any N-acetylated oligosaccharides.
Kyle et al. discloses compositions comprising isolated complex oligosaccharide fractions including fucosylated oligosaccharides such as 2’-fucosyllactose, as well as probiotic bifidobacteria. (p. 2 paragraphs 4-5) Kyle et al. further discloses a method of improving the health of a mammal comprising administering this composition to the mammal. (p. 2 paragraph 6) Synthetically produced oligosaccharides such as 2’-fucosyllactose can be added to the base mammalian milk oligosaccharide at an amount of for example 1% of the weight of the composition, or 1g per 100g. (p. 10 paragraphs 27-28) The composition can further be provided in an infant formula, for example, as recited in present claim 14. (p. 16 paragraph 45) Kyle et al. furthermore describes administration of the claimed composition as especially useful for treating infants born by caesarean section. (pp. 25-26, paragraph 74) The supplement is further described as increasing the concentration of B. longum subsp infantis in the lower bowel of caesarean delivered infants to levels equivalent to those of vaginally delivered infants and reduce the likelihood of pathogenic bacterial blooms causing colic. (p. 27 paragraph 76)
While Kyle et al. does not specifically describe administering to a caesarean-delivered infant a composition containing the specific claimed amount of fucosylated oligosaccharide, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this concentration of fucosylated oligosaccharide, for example 1.0g per 100g dry weight.  One of ordinary skill in the art would have found this concentration to be obvious because Kyle et al. specifically discloses that a synthetically produced fucosylated oligosaccharide can be added to the composition in an amount of for example 1% by weight.
Therefore the invention taken as a whole is prima facie obvious.  Furthermore the cited disclosure of Kyle et al. is found to have support in at least the provisional application 62/133243, filed March 13, 2015.  As mentioned previously the presently claimed method is not supported in foreign application EP15157724.4 and the present claims have an effective filing date of March 4, 2016.  Therefore the disclosure of Kyle et al. is prior art against the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11229231 (Cited in PTO-892, herein referred to as ‘231) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘231 is directed to a method for reducing excessive fat mas accumulation comprising administering to an infant or young child in need thereof a fucosylated oligosaccharide including difucosyllactose.  Dependent claims 3 and 4 define further fucosylated oligosaccharides to be used in this method.  While the claims of ‘231 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘231 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 11083742 (Cited in PTO-892, herein referred to as ‘742) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘742 is directed to a method for reducing excessive fat mas accumulation comprising administering to an infant or young child in need thereof a fucosylated oligosaccharide including difucosyllactose.  Dependent claim 3 defines further the fucosylated oligosaccharides to be used in this method.  Claim 6 of ‘742 further specifies that the method comprises administering a probiotic organism to the subject.  While the claims of ‘742 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘742 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10821124 (Cited in PTO-892, herein referred to as ‘124) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘124 is directed to a method for treating constipation comprising administering to an infant or young child in need thereof a nutritional composition comprising a fucosylated oligosaccharide in an amount of 0.69-0.87g/100g of the composition, wherein the composition is selected from a type recited in present claim 14.  Dependent claims 4and 5 further defines further the fucosylated oligosaccharides to be used in this method.  Claim 6 of ‘124 further specifies that the method comprises administering a probiotic organism to the subject.  Claim 7 of ‘124 specifies that the composition does not comprise and N-acetylated oligosaccharides.  While the claims of ‘124 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘742 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10758555 (Cited in PTO-892, herein referred to as ‘555) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘555 is directed to a method for treating allergies or reducing the incidence of allergy comprising administering to an infant or young child in need thereof 2’-fucosyllactose as the only human milk oligosaccharide, thereby excluding N-acetylated oligosaccharides.  Claim 6 of ‘555 further specifies that the method comprises administering a probiotic organism to the subject.  Claims 7 and 8 specify that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘555 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘742 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 13 of U.S. Patent No. 10357506 (Cited in PTO-892, herein referred to as ‘506) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘506 is directed to a method for treating an upper respiratory tract infection comprising administering to an infant or young child in need thereof a fucosylated oligosaccharide in an amount of 0.5-10 g/L of the composition.  Dependent claims 2-4 further define the fucosylated oligosaccharide to be used in this method as including 2’-fucosyllactose.  Claims 12 and 13 specify that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘506 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘506 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 12, and 13 of U.S. Patent No. 11419885 (Cited in PTO-892, herein referred to as ‘885) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘885 is directed to a method for treating an upper respiratory tract infection comprising administering to an infant or young child in need thereof 2’-fucosyllactose in an amount of 0.5-5 g/L of the composition.  Dependent claim 4 specifies that he 2’-fucosyllactose is the only human milk oligosaccharide in the composition, thereby excluding N-acetylated oligosaccharides such as lacto-N-tetraose.  Claim 5 of ‘885 specifies the dosage of 2’-FL as 1-4.5 g/L of the composition.  Claims 12 and 13 specify that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘885 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘885 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9217133 (Cited in PTO-892, herein referred to as ‘133) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘133 is directed to a composition for the use in prevention of opportunistic infection comprising a probiotic microorganism and 2’-fucosyllactose in an amount of 0.1-3 per 100g of the composition.  While the claims of ‘133 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘133 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.

Claims 2-5, 8, 10, 14, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13, 17, and 18 of copending Application No. 17/757090 (unpublished, cited in PTO-892, herein referred to as ‘090) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘090 claims a method comprising administering 2’-fucosyllactose to an infant or young child to generically improve health.  Claim 6 of ‘090 further specifies that the method reduced periods of crying.  Claim 13 specifies a particular amount of 2’-FL per liter of the composition.  Claim 17 of ‘090 specifies that the human milk oligosaccharides consist of 2’-FL, which excludes the presence of N-acetylated human milk oligosaccharides.  Dependent claim 18 specifies that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘090 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘090 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 2-5, 8, 10, 14, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 17 of copending Application No. 17/416571 (US pre-grant publication 2022/0079963, cited in PTO-892, herein referred to as ‘571) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘571 claims a method comprising administering 2’-fucosyllactose to an infant or young child to improve the gastrointestinal barrier.  Claim 16 specifies a particular amount of 2’-FL per liter of the composition. Dependent claim 18 specifies that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘571 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘571 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 2-5, 8, 10, 14, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 11, and 12 of copending Application No. 16/071324 (US pre-grant publication 2021/0205341, cited in PTO-892, herein referred to as ‘324) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claim 1 of ‘324 claims a method comprising administering a composition comprising a human milk oligosaccharide to an infant or young child to affect a later in life disorder.  Claim 9 specifies a particular amount of 2’-FL per liter of the composition.  Claim 11 specifies that the composition includes a probiotic organism.  Dependent claim 12 specifies that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘324 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘324 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 2-5, 8, 10, 14, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 8 of copending Application No. 16/071323 (US pre-grant publication 2021/0205340, cited in PTO-892, herein referred to as ‘323) in view of Ludwig et al. WO2015/065194 in view of Talachian et al. (Both of record in previous action)
Claims 1 and 6 of ‘323 claims a method comprising administering a composition comprising a human milk oligosaccharide that can include 2’-fucosyllactose to an infant or young child to reduce excessive fat mass accumulation. Claim 7 specifies that the composition includes a probiotic organism.  Dependent claim 8 specifies that the oligosaccharide is selected from a food composition such as an infant formula.  While the claims of ‘323 do not claim a method of reducing the incidence of colic in an infant born by cesarean section, as discussed under 35 USC 103, it would be obvious to one of ordinary skill in the art at the time of the invention to use a composition containing fucosylated oligosaccharides to treat the claimed subject population.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the oligosaccharide composition described in the claims of ‘323 to treat the presently claimed subject population, as the disclosure of Ludwig et al. suggests using such a composition in this population, rendering the claimed invention obvious.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/7/2022